Citation Nr: 1443318	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a left knee disorder.  

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1978 to July 1997, when he retired from military service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  

This appeal was previously presented to the Board in March 2014, at which time these issues were remanded for additional development.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension and for disorders of the low back and right knee.  Upon review of the VA medical treatment records, the Board notes these records contain imaging studies conducted at the Carl R. Darnall Army Medical Center in 2000.  While the Veteran did not seek VA medical care until approximately 2006, he has reported obtaining other unspecified medical care prior to that time and following his 1997 service separation.  As a request for any treatment records from the Darnall Army Medical Center is not reflected in the record, VA's duty to assist stipulates that such records be obtained prior to any final adjudication.  38 U.S.C.A. § 5103A.  Additionally, because the Veteran is a military retiree and thus eligible for medical care through the Tricare program, the agency of original jurisdiction (AOJ) should attempt to obtain any pertinent treatment records from that program for the period between 1997 and the present.  

Accordingly, the case is REMANDED for the following action:

1.  Request any treatment records for the Veteran from the Carl R. Darnall Army Medical Center for the period from 1997 to the present, as well as records of any other medical treatment obtained through Tricare.  If no such records are available, that fact must be noted within the record.  

2.  If any additional medical records are obtained as a result of this remand, the AOJ must review the additional evidence and determine if updated medical examinations and/or opinions are needed as a result of the additional evidence added to the record.  In such is the case, this development should be accomplished prior to the return of this appeal to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

